Per Curiam : This is an appeal by David L. Haire and ten other land owners in Sangamon county from the judgments of the county court of that county rendered against their lands at the June term, 1907, for delinquent drainage assessments, for the use of drainage district No. 1 of the town of Divemon, in said county. The question upon which this case turns has been determined adversely to the contention of appellants by this court in the case of Patton v. People, 229 Ill. 512. The opinion there is decisive here. The judgments of the county court will be affirmed. Judgments affirmed.